Title: To George Washington from John Langdon, 17 March 1776
From: Langdon, John
To: Washington, George



Sr
Portsmo. [N.H.] 17th March 1776

This moment Arrived a Small Vessell from the West Indies, with abt, Six Thousand wt powder belonging to the Continent, and as I tho’t it might be wanted at Headquarters, have Dispatched Major Gains with this information, to your Excellency

and should it be wanting, (in part, or all) shall immediately forward it, on Receiveg your Direction—The Bearer will inform what inteligence the Capt. Brings, who I should have sent up, had it not been Necessary to keep him on board his Vessell—The Capt. informs that at Martinico, and Gaurdaloupe, there is at Least Ten Thousand french Troops, makeing great preparations for, War, this he says May be Depended on, Yesterday we had a Small parcel of powder, abt five Thousand wt Arrived, belongg to the Colony—We have Several Vessells more at St Lucia, who are takeing in powder. Please to Accept of the best Wishes of your most Obt Servt

John Langdon

